                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 6/18/2021
------------------------------------------------------------------X
  FELIPE RIVAS, on behalf of himself and                          :
  others similarly situated,                                      :
                                                                  :
                                                  Plaintiff,      :      1:20-cv-08135-GHW
                              -against-                           :
                                                                  :             ORDER
  FRANK BRUSCO MAINTENANCE, LLC,                                  :
  FRANK BRUSCO, SR. AND FRANK                                     :
  BRUSCO, JR,                                                     :
                                             Defendants.          :
------------------------------------------------------------------X

GREGORY H. WOODS, United States District Judge:
         It is hereby ORDERED that the proceeding scheduled to take place on June 24, 2021 at

4:00 p.m. will take place on the Microsoft Teams videoconference platform. To access the

conference, paste the following link into your browser:

         https://teams.microsoft.com/l/meetup-

join/19%3ameeting_YzUzYzI0ODgtYzdjZC00NDczLThiZTUtM2M0YWZkMGIzYmI5%4

0thread.v2/0?context=%7b%22Tid%22%3a%221d66f037-8266-4d1c-919c-

67c6543d3542%22%2c%22Oid%22%3a%2279c81400-3587-4ee7-8008-ba97ebee86ba%22%7d

         To use this link, you may need to download software to use the platform’s

videoconferencing features. 1 Participants are directed to test their videoconference setup in advance

of the conference—including their ability to access the link above. Counsel for Defendants is

directed to confirm that Frank Brusco, Sr. and Frank Brusco, Jr. will attend the remote

conference on June 24, 2021 and that they are able to access the videoconferencing platform.

         Users who are unable to download the Microsoft Teams application may access the meeting

through an internet browser, although downloading the Microsoft Teams application is highly


1See Microsoft, Download Microsoft Teams (last visited January 27, 2021), https://www.microsoft.com/en-
us/microsoft-365/microsoft-teams/download-app.
recommended. 2 When you successfully access the link, you may be placed in a “virtual lobby” until

the conference begins. Participants should also ensure that their webcam, microphone, and headset

or speakers are all properly configured to work with Microsoft Teams. For general guidelines for

participation in remote conferences, visit https://nysd.uscourts.gov/covid-19-coronavirus.

         Members of the press, public, or counsel may access the conference’s audio using the

following credentials:

                Call-in number:          917-933-2166
                Conference ID:           472 670 11#

         The Court requests that members of the public consider accessing the conference by

telephone, rather than through the Microsoft Teams videoconference platform. While the

proceeding is accessible to the public through the Microsoft Teams videoconference platform, the

inclusion of many participants on the videoconference platform can reduce the quality of the video

stream for the parties and their respective counsel.

         SO ORDERED.

    Dated: June 18, 2021                               _____________________________________
    New York, New York                                          GREGORY H. WOODS
                                                               United States District Judge




2Please note that participants who access the Teams meeting using an internet browser may only be able to
view one participant at a time.
